Citation Nr: 0726571	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-17 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Watson, Law Clerk







INTRODUCTION

The veteran had active service from January 1965 to October 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 RO decision which denied the 
veteran's claim of service connection for PTSD.


FINDING OF FACT

The most probative evidence fails to establish a current 
diagnosis of PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & West Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & West 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The June 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In any event, it is 
noted that the veteran was provided proper notice in a March 
2006 letter, and the claim was subsequently adjudicated in an 
April 2006 SSOC. 

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The Board notes that the 
veteran was adjudicated disabled by the Social Security 
Administration in April 1999.  Although that decision is not 
in the record, along with two medical opinions upon which it 
was apparently based (dating from 1990 and 1991), it is 
important to note that the veteran, by his own statements, 
was not diagnosed with PTSD until 2004.  The duty to obtain 
records only applies to records that are "relevant" to the 
claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 
6 Vet. App. 473, 476 (1994) (citing the Federal Rule of 
Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence").  The veteran has not contended that he was 
awarded SSA benefits for PTSD, the disability at issue in 
this case.  While the SSA benefits may be related to some 
psychiatric condition, what is "of consequence" in this 
case is whether the veteran's current disabilities are 
related to his military service, and there is no indication 
that Social Security records would include any such 
information.  Furthermore, the medical records on file are 
recent, whereas the Social Security records absent from the 
veteran's claims folder are all at least over eight years 
old.  There has been no indication from the veteran that 
there has been any recent medical evaluation done by the SSA.  
Remanding the case to obtain such records would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA medical examination to obtain 
an opinion as to whether the veteran had PTSD and whether it 
could be attributed to service.  Further examination or 
opinion is not needed on the veteran's PTSD claim because 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service. 

Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

In order to establish service connection for PTSD, there must 
be: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) a link, established by medical evidence, 
between the current symptoms and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2006).  In accordance with 
38 C.F.R. § 4.125(a), all mental disorder diagnoses must 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  

The Court of Appeals for Veterans Claims (Court) has 
consistently held that "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the U.S. Court of Appeals 
for the Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  

In the present case, the Board finds that the preponderance 
of the evidence fails to establish that the veteran has a 
current diagnosis of PTSD.  The veteran's service medical 
records are negative for any complaint, treatment, finding, 
or diagnosis of a psychiatric disorder.  Moreover, after the 
veteran's separation from service in October 1966, there is 
no record of any complaint, treatment, finding, or diagnosis 
of a psychiatric disorder for more than 20 years.

It is apparent from the evidence of record that the veteran 
was diagnosed with an anxiety disorder during a court-ordered 
psychiatric evaluation in October 1991.  Subsequently, the 
veteran was diagnosed with a number of mental illnesses, 
including: a psychotic disorder, not otherwise specified, 
during a private mental disability examination in March 1995; 
paranoid schizophrenia in a VA examination in May 1995; and 
delusional disorder, by history, in a VA examination in April 
2004.

The Board acknowledges that a VA psychologist diagnosed the 
veteran with PTSD in April 2004.  That report, as well as a 
subsequent report by the same psychologist in May 2004, is 
comprised mostly of a checklist of symptoms and conclusions 
and does not include a review of the veteran's claims folder.  

In August 2006, the veteran was afforded a VA examination.  
The examiner was asked to diagnose the veteran's condition 
and state whether it was more likely than not that any 
diagnosed condition was related to service.  In her detailed 
seven-page report, the examiner noted that the veteran's 
claims file, including service medical records, had been 
reviewed.  She diagnosed the veteran as having an anxiety 
disorder, not otherwise specified, with features of PTSD and 
a possible history of delusions about danger.  Noting that 
the veteran's Mississippi PTSD scale score fell between the 
scores of people who have general psychiatric disorders and 
those who have PTSD, the examiner declined to diagnose PTSD.  
Furthermore, the examiner stated that "[a]lthough [the 
veteran] did experience some troublesome episodes during the 
military which are likely upsetting when he thinks about 
them, the verified stressor alone, (or even all the military 
stressors he described) do not appear to explain his pattern 
of psychiatric, interpersonal, and vocational difficulties."  
The examiner concluded that there was no clear link between 
the veteran's service and his mental problems. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board finds that the probative value of the 
opinion rendered in August 2006 clearly outweighs that of the 
opinion rendered in April 2004.  As stated, the August 2006 
report is detailed, well-reasoned, and based on a review of 
the veteran's entire claims file.  The April 2004 report, on 
the contrary, is shorter, less detailed, comprised mainly of 
a symptoms checklist, and does not include a review of the 
claims file.  In addition, numerous earlier mental health 
reports, which diagnose a variety of other mental problems, 
are devoid of any finding of PTSD. The medical evidence is 
thus against the finding that a diagnosis of PTSD has been 
established.  Without a current medical diagnosis, the claim 
for service connection for PTSD must fail.  See Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of drawing medical 
conclusions, and thus his statements regarding causation are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, the veteran cannot provide a competent opinion 
regarding a diagnosis of PTSD or its causation.  

Resolution of this case does not turn on whether the veteran 
was exposed to stressful events in Vietnam, as he alleges, 
because even if the Board were to assume for the sake of 
argument that he did, his claim still must be denied.  This 
is because the record lacks a current and competent diagnosis 
of PTSD.  Proof the veteran has the condition claimed, 
usually in the way of a medical diagnosis, is the most 
fundamental requirement for establishing entitlement to 
service connection.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  And 
there is no such evidence in this case. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD, the benefit-of-the-
doubt doctrine is inapplicable, and service connection must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


